1                                 UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     DAVID ALAN METCALFE,                               Case No. 2:19-cv-00697-RFB-CWH
4                                            Plaintiff                    ORDER
5             v.
6     SHARON WEHRLY et al.,
7                                        Defendants
8
9    I.      DISCUSSION

10           Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

12   filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

13           Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

15   proceed in forma pauperis and attach both an inmate account statement for the past six

16   months and a properly executed financial certificate. Plaintiff has not submitted an inmate

17   account statement for the past six months. (See ECF No. 1). The Court will retain

18   Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the

19   payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure the

20   deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the

21   full filing fee for this action.

22   II.     CONCLUSION

23           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL

24   SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,

25   as well as the document entitled information and instructions for filing an in forma pauperis

26   application.

27           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

28   Plaintiff shall either: (1) file an inmate account statement for the past six months in
1    compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
2    (which includes the $350 filing fee and the $50 administrative fee).
3           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
4    dismissal of this action may result.
5           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
6    (ECF No. 1-1), but shall not file it at this time.
7
8           DATED: April 25, 2019
9
10                                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
